PER CURIAM:
El abogado Ramiro Agosto Carrillo cesó en el ejercicio del notariado el 24 de agosto de 1977, al no *510prestar la fianza para garantizar sus funciones notariales. Tres años más tarde otorgó dos instrumentos públicos sin capacidad para ello.
El Procurador General nos sometió un informe del cual se desprende que el 16 de octubre de 1980 se autorizó ante dicho abogado la escritura de compraventa Núm. 2 por don Ernesto Mesaros, en representación de los esposos Iván y Rosa Mesaros, según escritura Núm. 1 del año 1980 ante el mismo notario. El Registrador de la Propiedad rechazó la inscripción de este documento, porque el mismo adolecía de faltas.
Posteriormente, el abogado Agosto Carrillo presentó en el Registro de la Propiedad otra escritura de compraventa Núm. 2, en que comparece como parte vendedora don Iván Mesaros, casado con Rosa I. Mesaros, quienes a la fecha del otorgamiento residían en el estado de Carolina del Sur y no eran vecinos de San Juan. Dicha escritura también fue rechazada por el registrador porque, entre otras faltas, la esposa del vendedor aparecía como signataria, sin haber comparecido a firmar dicho instrumento.
El pasado 17 de junio concedimos un término al abogado Agosto Carrillo para que compareciera a mostrar causa por la cual no debía ser disciplinado. El abogado Agosto Carrillo ha comparecido, acepta los anteriores hechos y aduce como explicación que los mismos ocurrieron en un momento en que estaba desorientado, bajo tratamiento siquiátrico y pasando por un momento de sumo dolor.
Son penosas, sin duda, las circunstancias personales que alega afectaron el desenvolvimiento normal del abogado Agosto Carrillo en su vida privada y en el ejercicio de la profesión. La falta cometida, sin embargo, es de naturaleza grave porque, habiendo sido suspendido del ejercicio de la notaría, autorizó dos instrumentos públicos en abierta vio-lación a la Ley Notarial.

Se dictará sentencia en la que se suspenda al abogado Agosto Carrillo del ejercicio de la profesión por un término 
*511
de dos años, al final de los cuales podrá solicitar al Tribunal su readmisión si se ha operado un cambio en sus circunstan-cias personales.

El Juez Asociado Señor Díaz Cruz reduciría el castigo a un (1) año de suspensión.